DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.  

Terminal Disclaimer

The terminal disclaimer filed on 02/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/423,236(US2019/0390034) and US Patent documents:  10,435,532; 10,442,912; 10,465,058; 10,450,436; 9,695,259; 9,982,066; 9,834,621 and 9,803,035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to set forth and/or render obvious methods of separating and purifying from a reclaimed product (rP), wherein said rP comprises one or more polymers and contaminants; a polymer comprises a first dissolvable base polymer, particulate additives associated with the polymer, and extractable materials associated with the polymer; and said particulate additives 
a. obtaining said rP; wherein said rP is selected from the group consisting of post- consumer use products, post-industrial use products, and combinations thereof; 
b. extracting said rP with an extraction solvent at a temperature greater than about 1000C and at a pressure greater than about 150 psig (1 MPa); wherein said extraction solvent has a standard boiling point less than about 700C; whereby an extracted rP (erP) is produced; and wherein said extractable materials have a concentration in said erP which is lower than said concentration of said extractable materials in said rP; 
c. dissolving a first dissolvable base polymer of said rP by contacting said erP with a dissolving step solvent at a temperature range and a pressure range sufficient to cause said first dissolvable base polymer to solubilize in said dissolving step solvent; whereby producing an initial suspension; wherein said initial suspension comprises a suspension of said particulate additives associated with said first dissolvable base polymer, in a first dissolvable base polymer solution; and wherein said first dissolvable base polymer has a solubilization range below the solubilization range of the remaining dissolvable base polymers; 
d. settling said initial suspension at a temperature range and a pressure range sufficient to produce a collection of settled particulate additives, and an intermediate suspension; wherein said collection of settled particulate additives comprises particulate additives associated with said first dissolvable polymer; and wherein said intermediate suspension comprises a suspension of non-settled particulate additives Page 2 of 9Appl. No. 16/556270 Docket No. 14638MC Reply to Office Action mailed on 8-08-20Customer No. 27752 associated with said first dissolvable polymer in said first dissolvable base polymer solution; e. purifying said intermediate suspension with a solid medium at a temperature range and a pressure range sufficient to produce a final suspension; wherein a fraction of said particulate additives associated with said first dissolvable polymer is retained by said solid medium; and wherein said final suspension comprises a suspension of non- retained particulate additives associated with said first dissolvable polymer in said first dissolvable base polymer solution;
 f. separating said dissolving step solvent from said final suspension at a temperature range and a pressure range sufficient to produce a separated and purified first dissolvable polymer; and 
 g. repeating steps b (extracting step), c (dissolving step), d (settling step), e (purifying step), and f (separating step) with each collection of settled particulate additives from the previous repeat of steps b through f to produce separated and purified dissolvable polymers via extracting, dissolving, settling, purifying, and separating said dissolvable base polymers singularly and in sequence, proceeding from said second dissolvable polymer through the additional dissolvable polymers, the sequence proceeding from the dissolvable base polymer with the lowest solubilization range to the highest solubilization range until each individual dissolvable polymer from said rP is produced in its separated and purified form and a final collection of settled particulate additives is produced; 
wherein said polymer is selected from the group consisting of a dissolvable polymer, a non-dissolvable polymer, and mixtures thereof; wherein said contaminants comprise particulate matter associated with said contaminants and extractable materials associated with said contaminants; wherein said extractable materials in said rP comprise said Page 3 of 9Appl. No. 16/556270 Docket No. 14638MC Reply to Office Action mailed on 8-08-20 Customer No. 27752 extractable materials associated with said polymers and said extractable materials associated with said contaminants; and wherein said extractable materials in said rP are at a concentration in said rP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC